DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 79-86, in the reply filed on 07/15/2022 is acknowledged.

Claim Interpretation
The term “discretely used” in claims 8 and 9 is construed in light of the specification, e.g.:
Paragraph [0062]: “Most commonly, only a single nucleotide type is introduced at a time (i.e., discretely added)…”.
Paragraph [0076]: “Nucleotide types (e.g., A, C, G, or T, except the base complementary to the base in the homopolymer region) may be discretely contacted with the hybridized template. That is, the nucleotides are added one at a time…”.
Paragraph [0088]: “Nucleotide types (e.g., A, C, G, or T) may be discretely contacted with the hybridized template, or two or three different nucleotide types may be simultaneously used.”
Therefore, “discretely used” is construed to mean that a nucleotide of a particular type is used in the absence of other types of nucleotides, as opposed to being used simultaneously with other types of nucleotides.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ethan Weiner on 09/01/2022.
The application has been amended as follows: 
Claim 5: The method of claim 1, wherein  is determined using a mixture of unlabeled nucleotides and labeled nucleotides.
Claim 11: The method of claim 1, wherein no more than 50% of the total nucleotides are labeled when performing any one or more of (a) determining the sequence of the barcode region, (b) extending the primer within the homopolymer region, and (c) determining the sequence of the target region

In addition, though not specifically authorized by Applicant’s representative, claims 14, 40 and 59 are cancelled, being drawn to inventions non-elected without traverse. See MPEP 1302.04.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is exemplified by Fu et al. (Analytical Chemistry 86:2867-2870 (2014)). Fu disclosed a method in which mRNA is reverse transcribed with a primer containing an oligo-dT region, a molecular barcode region, and a universal primer region to yield a cDNA molecule incorporating these regions. The cDNA (containing both the “homopolymer” oligo-dT region and the barcode) is then amplified and optionally sequenced (see figure 1A; page 2869, paragraph beginning at the bottom of left column and continuing to page 2870). Similarly, Picelli (RNA Biology 14(5):637-650 (2017)) disclosed a method for sequencing RNA in which mRNA was reverse transcribed with a primer containing an oligo-dT region, a unique molecular identifier (UMI), a barcode, an Illumina P1 adaptor, and a T7 promoter; see figure 1C. Following second strand synthesis, the T7 promoter allowed the transcription of RNA equivalents of the cDNA (id.). This RNA was fragmented, ligated to an Illumina P2 adaptor, amplified to produce amplicons containing the original homopolymer (oligo-dT) and UMI and barcode regions, and the amplicons were sequenced (id.). Note the UMI can also be considered a barcode. In neither case was it disclosed to omit from the barcode the base making up the homopolymer region, nor is this feature disclosed elsewhere in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-13 and 79-86 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637